DETAILED ACTION
	Applicant’s response, filed 01 March 2021 has been entered.
	Claim(s) 1, 3, 5-18, and 20 is/are currently pending.  
	The objection(s) to the specification has withdrawn in light of the amendment(s) to the specification contained in Applicant’s response. 
The objection(s) to claim(s) 20 has/have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
Rejection of claim(s) 1, 3, 5-18, and 20 under 35 U.S.C. §101 has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1, 3, 9-10, 12-16, 18, and 20 under 35 U.S.C. §102 has/have been withdrawn in light of claim amendment(s)/argument(s) contained in Applicant’s response.
Rejection of claim(s) 5-8, 11, and 17 under 35 U.S.C. §103 has/have been withdrawn in light of claim amendment(s)/argument(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1, 3, 5-18, and 20 are allowed.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669